UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-54523 Pharmagen, Inc. (Exact name of registrant as specified in its charter) Nevada 27-077112 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9337 Fraser Avenue Silver Spring, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(204) 898-8160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 12, 2013, there were 385,995,995 shares of common stock, par value $0.001, issued and outstanding. PHARMAGEN, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 4 Controls and Procedures 39 PART II – OTHER INFORMATION 40 ITEM 1 Legal Proceedings 40 ITEM 1A Risk Factors 40 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 3 Defaults Upon Senior Securities 42 ITEM 4 Mine Safety Disclosures 42 ITEM 5 Other Information 42 ITEM 6 Exhibits 43 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1Financial Statements PHARMAGEN, INC. (Formerly SUNPEAKS VENTURES, INC.) Consolidated Financial Statements (Unaudited) Page Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 4 Consolidated Statements of Operations for the three andnine months ended September 30, 2013 and 2012 5 Consolidated Statements of Stockholder Deficit for the nine months ended September 30, 2013 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 7 Notes to Unaudited Consolidated Financial Statements 8 3 PHARMAGEN, INC. (Formerly SUNPEAKS VENTURES, INC.) CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30, 2013 December 31, 2012 Current Assets Cash $ $ Accounts receivable Inventory Prepaid expenses and other current assets Deferred financing costs, net of accumulated amortization of $371,232 and $71,908 Total Current Assets Property and equipment, net of accumulated depreciation of $122,058 and $60,054 Goodwill Customer relations, net of accumulated amortization of $3,724 and $0 Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Lines of credit Convertible settlement agreement, net of unamortized discount of $473,759 and $0 - Current portion of capital lease obligation - Convertible lines of credit, net of unamortized discount of $0 and $590,136 Convertible note payable, net of unamortized discount of $919,382 and $0 - Derivative liability - Due to related parties Indemnification liability Current portion of note payable Stock payable - Total Current Liabilities Capital lease obligation, net of current portion - Convertible debt, net of unamortized discount $0 and $947,249 - Note payable net of current portion Derivative liability - Total liabilities Commitments and contingencies Stockholders’ Deficit Preferred stock; Series A $0.001 par value; 25,000,000 shares authorized; 3,000,000 shares issued and outstanding Common stock $0.001 par value; 550,000,000 shares authorized; 364,707,051and 381,125,288 shares issued and outstanding Additional paid in capital Stock held in escrow ) ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PHARMAGEN, INC. (Formerly SUNPEAKS VENTURES, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Revenues, Related Party - - - Total revenues Cost of Sales ) Gross Profit Operating Expenses General and administrative Salaries and commissions Professional fees Loss on settlement of payables - - Total Operating Expenses Operating Loss ) Other Expenses Derivative gains (losses) Interest expense ) Total Other Expenses ) Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding –basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 PHARMAGEN, INC. (Formerly SUNPEAKS VENTURES, INC.) CONSOLIDATED STATEMENT OF STOCKHOLDER DEFICIT (Unaudited) Preferred Stock Common Stock Additional Paid in Stock Held in Accumulated Shares Amount Shares Amount Capital Escrow Deficit Total Balance, December 31, 2012 $ ) $ ) $ ) Derivative liability settlement - Common stock issued for debt financing - - ) - Cancellation of shares - - ) ) - - - Stock issued for services - Recognition of indemnification liability - ) - ) Imputed interest on advances from related party - Net loss - ) ) Balance, September 30, 2013 $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 PHARMAGEN, INC. (Formerly SUNPEAKS VENTURES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Change in fair value of derivative liability Imputed interest on advances from related party Amortization of debt discount Amortization of deferred financing costs - Share based payments - Loss on settlement of accounts payable Depreciation & amortization expense Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and other current assets ) Due to related parties ) Accounts payable and accrued liabilities Net Cash (Used in) Provided by Operating Activities ) ) Investing Activities Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) Financing Activities Proceeds from convertible debt Net proceeds from convertible lines of credit ) Principal payments on debt ) - Cash paid for deferred financing costs ) - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Cash Flow Information: Interest paid $ Income taxes paid $
